DETAILED ACTION
Status of Claims
	Claims 1-8 and 10-28 are pending.
	Claim 9 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2021 has been entered.
 
Status of Objections and Rejections
	All objections and rejections from the previous Office action are withdrawn in view of Applicant’s amendment. New grounds of objection and rejection are presented. 

Examiner’s Note
	It is noted that the Final Office action dated 15 April 2021 was in response to the claim set dated 19 January 2021.  After final, three sets of claims were submitted, however, none of the 

Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 1 indicates that the reference number 10 is also an aluminum piece.  There is present multiple issues with this labeling.  First, the specification indicates that reference number 10 is both conductive workpiece and aluminum piece(s).  The specification also identifies other metals such as titanium that may be the metallic film or metal.  Second, the specification and claims indicate that the metallic film or metal is formed on a substrate.  The figure does not depict such arrangement.  
Similarly, Figure 2 is not commensurate in scope with the specification.  Figure 2 does not indicate the presence of a substrate.  Further, regarding figure 2, the presence of ‘fluid interface’, ‘solid oxide’ and ‘porous oxide’ is not clear. The figure should be appropriately labeled.

Although the specification describes Figures 15-17, the images themselves are not clear.  
Figures 27 and 28 should clearly present the information and the reference numerals should be clearly presented. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “boundary later” [0064] should be more appropriately written as “boundary layer”.  
Appropriate correction is required.
the phrase “leaving the boundary layer in the case of porous anodization” [0070] appears to be inconsistent with the remaining specification.  The phrasing appears to indicate that the boundary layer is present.  
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  the phrase “thereby avoiding interference effects and maintain” should be more appropriately written as “thereby avoiding interference effects and maintaining”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the phrase “a completely porous” should be more appropriately written as “the completely porous”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “an aluminum film” should be more appropriately written as “the aluminum film”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  “metal” line 4 should be presented “metallic”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cathode connection" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrases including “providing for relative controlled movement between the working material and the cathode” and “moving the working material at a controlled speed relative to the anodizing bath” are inconsistent.  The providing step compares the working material and the cathode while the moving step compares the movement between the working material and the anodizing bath.  It is unclear what movement is present.  
Regarding claim 4, the terms including “adjusted in” are indefinite because it is unclear what is required by the terms.  It is unclear what adjustments or changes are present. It is unclear what adjustments in transparent pore filling materials requires. It is unclear what comparison is presented for any adjustments.  

Response to Arguments
Applicant's arguments filed 14 September 2021 have been fully considered.  The Examiner notes that the marked up claim set dated 14 September 2021 appears to be in response to non-entered claim sets submitted after final.  
The Examiner suggests placing the concept of transparency into independent claim 1 to both clearly indicate no boundary layer present and to further distinguish from the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795